Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered May 18, 1988, convicting her of manslaughter in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defense argues that the trial court erred in not considering the lesser included offense of criminally negligent homicide in the defendant’s trial for murder in the second degree. This contention is clearly without merit. Defense counsel never requested the trial court to consider criminally negligent homicide as a lesser included offense. In the absence of such a request, the court’s failure to consider that offense does not constitute error (see, CPL 300.50 [2]; 320.20 [5]; see also, People v Hunter, 141 AD2d 847).
The sentence imposed was within the statutory limits and does not warrant modification. Mangano, P. J., Bracken, Lawrence and Kooper, JJ., concur.